Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 09/14/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome.
Claims 1-5 and 7-18 are pending; claim 6 is cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. A spray-head assembly comprising: 
a pipe structure including: 
	a liquid inlet; 
	a flow pathway including: 
		a chamber arranged obliquely with respect to a central axis of the liquid 			inlet, a bottom end of the chamber communicating with the liquid inlet, the 	
		a first main flow pathway communicating with the chamber; 
		a backflow pathway arranged parallel to the chamber in communication 			with a top end of the chamber; and 
		a second main flow pathway communicating [[wit]]with the backflow 			pathway and extending to a liquid outlet of the pipe structure, an obtuse angle 			being formed between the backflow pathway and the second main flow 				pathway; and 
	a valve-port arranged at the top end of the chamber; and 
a valve-spool arranged in the flow pathway and configured to control opening or 	closing of the valve-port in response to the hydraulic pressure being higher or lower than a preset value respectively.

Note: Amendment is done to fix a typo; it does not change the essence of the claim. 

Allowable Subject Matter
Claims 1-5 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18, the prior art fails to teach a spray-head assembly comprising: a pipe structure including: a liquid inlet; a flow pathway including: 	a chamber arranged obliquely with respect to a central axis of the liquid inlet, a bottom end of 	a backflow pathway arranged parallel to the chamber in communication with a top end of the chamber; and a second main flow pathway communicating with the backflow pathway and extending to a liquid outlet of the pipe structure, an obtuse angle being formed between the backflow pathway and the second main flow pathway; and a valve-port arranged at the top end of the chamber; and a valve-spool arranged in the flow pathway and configured to control opening or closing of the valve-port in response to the hydraulic pressure being higher or lower than a preset value respectively.
The prior art does not teach a spray head as claimed. Specifically, it fails to teach a chamber oblique with respect to a central axis of the inlet, wherein a backflow pathway is arranged parallel to the chamber, and wherein an obtuse angle is formed in between the backflow pathway and the second main flow pathway (main flow pathway, as disclosed in claim 18). 
The following are references that are part of record and are similar, but don’t anticipate the current claims: Smith (U.S. 6,782,962) does not teach oblique chamber with respect to central axis, and fails to teach an obtuse angle between the backflow pathway and the main flow pathway; Heren (U.S. 2003/0189111) does not teach a backflow pathway arranged parallel to the chamber; Donovan (U.S. 7,475,863) does not teach oblique chamber with respect to central axis and fails to teach an obtuse angle between the backflow pathway and the main flow pathway; Ishikawa U.S. (2006/0163513) does not teach an obtuse angle between the backflow pathway and the main flow pathway. Modifying any of these references would 
Claims 2-5 and 7-17 are allowed for further limiting claim 1, from which they depend on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752


/DARREN W GORMAN/Primary Examiner, Art Unit 3752